Citation Nr: 1539904	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-32 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for fecal incontinence as secondary to residuals of ulcer with partial gastrectomy. 

2. Entitlement to service connection for depression as secondary to a service connected disability. 

3. Entitlement to a rating in excess of 20 percent for residuals of ulcer with partial gastrectomy. 

4. Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1977 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In July 2011 and April 2012, the Board remanded this case for additional development.

The Veteran testified at a travel board hearing in March 2011 before a Veterans Law Judge who has since retired from the Board.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2011, the Veteran was afforded a travel board hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) before a Veterans Law Judge who has since retired from the Board.  The Veteran was informed by letter dated in July 2015 of his right to attend a hearing before another Veterans Law Judge. This letter informed the Veteran that if he did not respond in 30 days, the Board would assume that he did not want such a hearing.

The Veteran did not respond to the July 2015 letter within the allotted 30 days.  However, in an earlier June 2015 VA Form 9, submitted as an objection to the Veteran's June 2015 Supplemental Statement of the Case, the Veteran indicated he would like a hearing at his local VA office.  The Board construes the request for a travel board hearing in the June 2015 Form 9 as adequate indication that the Veteran would like a new hearing before another Veterans Law Judge.

The Veteran is entitled to this hearing before deciding his appeal of his claim for service connection for fecal incontinence and depression, increased rating for the residuals of an ulcer, and TDIU.  38 C.F.R. §§ 20.700(a), 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a travel board hearing at the earliest opportunity.  Notify him and his representative of the date, time, and location of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




